Citation Nr: 0627122	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to a separate rating for genu varus deformity 
of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued separate 10 percent ratings 
for the veteran's service-connected knee disabilities. 

The veteran appeared before a Veterans Law Judge (VLJ) in 
June 2004 to present testimony on the issues on appeal.  That 
VLJ has since left the employ of the Board.  In June 2006, 
the veteran waived his right to present testimony before a 
different VLJ. 

The issues have been changed to reflect the nature of the 
medical evidence presented in the context of the increased 
rating claim for the right knee.


FINDINGS OF FACT

1.  The veteran's right knee disability has been manifested 
by complaints of pain; limitation of extension generally to 
between zero and 5 degrees, with one occasion of limitation 
to 15 degrees; limitation of flexion to between 90 and 140 
degrees, with one occasion of limitation to 50 degrees; and 
effusion into the joint on one occasion. 

2.  A genu varus deformity of the right knee has been 
medically found to be a manifestation of the veteran's 
service-connected right knee disability. 

3.  The veteran's left knee disability has been manifested by 
complaints of pain; limitation of extension between zero and 
five degrees; limitation of flexion between 90 and 140 
degrees; and, effusion into the joint on two occasions.

4.  The veteran's bilateral knee disabilities have not 
objectively demonstrated ankylosis, recurrent subluxation, 
lateral instability, or malunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for a separate 10 percent rating for genu 
varus deformity of the right knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.21, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5263 
(2005).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in August 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased ratings; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
October 2004, the veteran was instructed to submit any 
evidence in his possession that pertained to his claims.  
Although these notices were delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated them 
both based on all the evidence in January 2006, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notices did not affect the essential 
fairness of the decisions. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  38 C.F.R. § 4.21.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The veteran's service-connected knee disabilities each carry 
a 10 percent rating under DC 5010-5263, for arthritis and 
other impairment of the knee.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

After consideration of all the evidence, and as will be 
discussed in detail below, the veteran's knee disabilities 
are most appropriately rated under DC 5010 by itself, which 
rates based on traumatic arthritis.  Under that criteria, 
knee disabilities are to be rated as degenerative arthritis 
under DC 5003.  Under that code, the Schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative joint disease of 
both knees.  See VA x-ray reports dated in December 1996 and 
May 2000.  Thus, DCs 5010 and 5003 are applicable, and direct 
the Board's attention to DCs 5261 and 5260 for limitation of 
motion referable to the knee.  As both knee disabilities have 
been manifested differently throughout the appellate period, 
each will be discussed in turn. 

Right Knee

The veteran seeks a rating in excess of 10 percent for his 
right knee disability.  For a rating of 20 percent or higher 
under DC 5261, there must be limitation of extension of the 
leg to 15 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  On 
six out of ten recorded range of motion tests throughout the 
course of the appeal, the veteran had normal extension to 
zero degrees.  See VA examinations in March 1999 (two 
measurements), September 2003, and November 2005; see also VA 
outpatient records dated in May 1999 and August 2004.  On 
three other occasions, the veteran's extension was limited to 
five degrees or less.  See VA outpatient records dated in 
February 1999 (two records) and September 2004.  These 
findings would all be noncompensable under the Schedule.  On 
only one occasion of record, in May 2002, has the veteran's 
limitation of extension been measured at 15 degrees.  This 
reading, however, cannot be viewed in isolation of the 
balance of the evidence, which demonstrates near normal 
extension of the veteran's right knee in all other instances.  
A rating in excess of 10 percent based on DC 5261, limitation 
of extension, is not warranted under these circumstances.  

In order to assign a rating in excess of 10 percent under DC 
5260, flexion of the leg must be limited to 30 degrees or 
less.  38 C.F.R. § 4.71a, DC 5260.  Here, the veteran's range 
of motion tests revealed limitation to between 50 and 140 
degrees, with eight of ten readings over 100 degrees.  See VA 
examinations and outpatient records cited above.  These 
levels would warrant a rating less than what the veteran is 
currently receiving. 

In sum, the veteran's limitation of extension and flexion of 
the right leg would be noncompensable under the Schedule.  
Therefore, the 10 percent rating under DC 5010 is most 
appropriate.

A claimant who has both arthritis and instability of a knee 
may be granted separate evaluations under DCs 5003 and 5257, 
respectively.  In this case, however, a separate rating for 
the right knee based on instability is not allowable.  While 
the veteran has presented with subjective complaints of 
locking and instability of the right knee, objective 
examination has not revealed the same.  Drawer and McMurray 
tests, which gauge subluxation and stability, have been 
consistently negative.  See VA examinations in March 1999, 
September 2003, and November 2005; see also magnetic 
resonance imaging (MRI) scan dated in January 2003 and VA 
outpatient clinical records in August and September 2004.   
Without objective evidence of recurrent subluxation or 
lateral instability, a higher rating under DC 5257 cannot be 
established.  38 C.F.R. § 4.71a, DC 5257.

Referable to DC 5258, which rates based on dislocated 
cartilage when locking, pain, and effusion is present, 
several x-ray studies of record mitigate against such a 
rating.  Specifically, x-rays in October 1998, September 
1999, May 2000, September 2003, and November 2005 found no 
effusion in the joint, nor any dislocation of the cartilage.   
Only one x-ray in April 1999 noted a small effusion; however, 
no dislocation was noted at that time.  Thus, the threshold 
requirements for such a rating have not been met.

The veteran does have a genu varus deformity in his right 
knee that was first documented on a private examination in 
November 1999 and that has been noted consistently on exams 
and x-ray studies since.  See, e.g., private examination 
February 2000, as well as VA x-ray reports dated in May 2000 
and November 2005.  This manifestation of his disability 
warrants a separate rating.  

Although genu varus deformities are not listed in the 
Schedule, it is permissible to rate analogously to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2005).  According 
to the policy in the schedule, when a disability is not 
specifically listed, the Diagnostic Code will be "built 
up," meaning that the first 2 digits will be selected from 
that part of the schedule most closely identifying the part 
of the body involved, and the last 2 digits will be "99."  
38 C.F.R. § 4.27 (2005).  For example, Diagnostic Code 5299 
is used to identify unlisted musculoskeletal disabilities.

In this case, the veteran's genu varus deformity is analogous 
to the genu recurvatum listed in DC 5263, which provides a 10 
percent rating for an acquired, traumatic deformity with 
demonstrated weakness and insecurity in weight bearing.  The 
November 1999 private exam report indicated that the 
veteran's misaligned knee continued to wear away rapidly as a 
result of his original service-connected injury.   Surgery 
was recommended in order to realign it.  The law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided, is not violated, as this is an entirely different 
manifestation than the arthritis described above.  See 38 
C.F.R. § 4.14 (2005).  Accordingly, a separate 10 percent 
rating for genu varus deformity of the right knee is 
appropriate.  38 C.F.R. § 4.71a, DC 5299-5263.

Left Knee

The same regulations apply here that applied above.  The 
veteran's extension of the left leg must be limited to 15 
degrees or more to achieve a rating in excess of 10 percent 
under DC 5261.  The range of motion in his left knee was 
examined on eight occasions of record.  On each occasion, 
extension was limited to five degrees or less.  See VA 
examinations dated in March 1999, September 2003, and 
November 2005; see also VA outpatient clinical records dated 
in May 2002, and in August and September 2004; see also 
private reports dated in September 2003 and September 2005.  
Because the veteran's extension has not been objectively 
observed to be limited to 15 degrees or more, a rating higher 
than 10 percent is not appropriate under this code.  In fact, 
the veteran's limitation of extension would warrant a 
noncompensable rating. 

Referable to flexion, the record would need to demonstrate 
limitation to 30 degrees or less.  On the aforementioned 
occasions, the veteran's limitation was measured to between 
90 and 140 degrees.  These levels do not meet the threshold 
requirement for a higher rating under DC 5260.  In fact, they 
are noncompensable.  Accordingly, as with the right knee, a 
10 percent rating under DC 5010 is appropriate for one joint 
is involved. 

With respect to DC 5257, with one exception, the veteran's 
left knee examinations resulted in negative findings for the 
drawer and McMurray's tests.  In September 2002, during 
physical therapy, it was noted that the veteran had pain on 
McMurray's test.  However, on all three VA examinations of 
record, each private examination report, and a May 2005 MRI, 
the veteran's ligaments were evaluated as stable and in tact.  
The preponderance of the objective medical evidence is 
against a finding of recurrent subluxation or lateral 
instability sufficient to warrant a separate rating under 
this code.  

X-ray studies also rule out a 20 percent rating based on DC 
5258, which requires the presence of dislocated cartilage 
with locking, pain, and effusion.  In May 2000, September 
2002, September 2003, and November 2005, no foreign bodies 
were noted, nor were any dislocations found.  Effusion was 
ruled out on all but the September 2002 and November 2005 x-
rays.  While it is true that loose bodies were found on the 
May 2005 MRI, those were removed by surgery in August 2005.  
A 100 percent rating was in effect in conjunction with that 
surgery.  The follow-up x-ray in November of that year 
demonstrated that the problem had been corrected.  Thus, DC 
5258 does not provide an avenue for a separate or higher 
rating in this case.

As a final matter, the veteran's functional loss referable to 
both knees has been considered and found to be adequately 
compensated by the ratings under DC 5010.  38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2003); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  The veteran has been noted to have some 
additional limitation of motion in both knees due to pain.  
He has been found consistently to be able to carry out 
activities of daily living without assistive devices.  While 
during flare ups, his pain can be severe, he generally has 
nearly full range of motion.  This does not represent further 
limitation sufficient to warrant additional compensation 
under DeLuca.  The preponderance of the evidence is against 
the veteran's claims; therefore, the benefit of the doubt 
provision does not apply.

	
ORDER

An evaluation in excess of 10 percent based on arthritis of 
the right knee is denied.

A separate evaluation of 10 percent for genu varus deformity 
is granted, subject to regulations applicable to the payment 
of monetary benefits.

An evaluation in excess of 10 percent for the veteran's 
service-connected left knee disability is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


